503 F.2d 1058
Joe T. BARRERA, Plaintiff-Appellant,v.ROSCOE, SNYDER & PACIFIC RAILWAY COMPANY, Defendant-Appellee.
No. 73-3731.
United States Court of Appeals, Fifth Circuit.
Nov. 8, 1974.

Aubrey L. Roberts, Jr., R. Temple Dickson, Sweetwater, Tex., for plaintiff-appellant.
D. L. Case, Jack Pew, Jr., Dallas, Tex., W. James Rosser, Snyder, Tex., for defendant-appellee.
Before RIVES, GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
We have given careful consideration to the contentions of the parties as set forth in their well-prepared briefs and further amplified at oral argument.  It is our opinion that the district court arrived at the proper conclusion and that the appellant has not presented any valid basis for reversal.  Accordingly, the judgment entered for appellee by the district court is affirmed.